       Case 4:20-po-05035-JTJ Document 5 Filed 08/04/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                    PO-20-5035-GF-JTJ

            Plaintiff,                       VIOLATION:
                                             9712044
     vs.                                     Location Code: M13

BRANDON H. LANGEL,                           ORDER

            Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the citation is DISMISSED pursuant

to Fed. R. Crim. P. 48(a). The Defendant posted bond in the amount of $170.00 to

Flathead County, Montana, to be held until further order of the Court. The Clerk of

Court is directed to return the $170 bond to the defendant and mailed to the

address provided to the Court by the Defendant.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

August 6, 2020 is VACATED.

  DATED this 4th day of August, 2020.
